Citation Nr: 0115912	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  00 - 05 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left foot injury, including post-traumatic 
arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel
INTRODUCTION

The veteran served on active duty from November 1958 August 
1970.  

The record shows that a rating decision of October 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland, denied the appellant's claim for 
service connection for a left foot injury as not well-
grounded.  The veteran subsequently submitted VA outpatient 
clinic records showing outpatient treatment for left foot 
complaints in July 1990.  A rating decision of April 1999 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim, giving rise to this 
appeal.  


REMAND

The record shows that in July 1998, the veteran filed an 
original application for service connection for residuals of 
a left foot injury, claimed to have been incurred while on 
active duty in Korea in late 1967 or early 1968 when a .155 
howitzer trail spade fell on his left foot.  The veteran has 
stated that at the time of his injury, he was assigned to the 
Armament Maintenance Shop, Headquarters Company, 702nd  
Maintenance Battalion, 2nd Infantry Division, stationed in 
Yong Ge Col, Korea; and that following his left foot injury, 
he was taken to the 2nd Infantry Division Hospital, where his 
foot was X-rayed and then casted for 45 days.  He states that 
he has continued to experience pain in the area of his left 
foot injury.  

That claim was denied by rating decision of October 1998, 
which cited its review of the veteran's service medical 
records from 1958 to 1970.  However, a review of the 
veteran's claims folder show that no service medical records 
of the veteran are of record subsequent to July 1964.  Thus, 
the denial of the veteran's claim on the grounds that no such 
injury was shown in service is not adequately documented.  
The Board further notes that the veteran has asked the RO to 
obtain his service administrative records (DA-20 and 201 
file), as well as morning reports for his unit at the time of 
his injury.  The record shows that the RO neither answered 
that request nor obtained the requested service 
administrative records and morning reports of the veteran's 
unit.  

The Board further notes that the veteran has submitted X-ray 
reports dated in January 2000 demonstrating and diagnosing 
old fractures of the left 2nd and 3rd metatarsal bones with 
osteoarthritis.  In addition, he has submitted a February 
2001 letter from a private physician stating that it was as 
likely as not that the veteran's currently manifested old 
fractures of the left 2nd and 3rd metatarsal bones with 
spurring at the 1st and 2nd  metatarsals and osteoarthritis 
were related to the left foot trauma sustained while on 
active duty.  

In view of the fact that the RO failed to obtain the 
veteran's service medical records for his period of active 
service from August 1964 through August 1970, a period of 
eight years and five months during which the veteran's left 
foot disability is stated to have been incurred, the Board 
finds that the RO has not complied with its obligation to 
assist the veteran by obtaining his complete service medical 
records.  Further, the RO has not complied with its 
obligation to assist the veteran by obtaining his complete 
service administrative records and morning reports for his 
unit at the time of his injury, as he has requested.  Morning 
reports and similar records are maintained at the National 
Archives and Records Administration (NARA).  The RO should 
obtain as specific a date as possible for the veteran's left 
foot injury, and request the morning reports and similar 
records or information pertaining to the veteran's unit from 
NARA.  See 38 C.F.R. 3.159.  If NARA indicates that payment 
of a fee is required before this information will be 
provided, VA's duty to assist is fulfilled if the RO (1) 
notifies the claimant of the existence of the records, (2) 
advises him or her that it is their obligation to pay any 
fees associated with obtaining copies of records maintained 
by Federal, state, or local agencies or private sources, and 
(3) advises the claimant that the ultimate responsibility for 
furnishing such evidence rests with the claimant.  See 38 
C.F.R. 3.159(c); VAOPGCPREC 7-95 (1995); MANUAL M21-1, Part 
III, ch. 1, para. 1.05.  

Further, in a September 1998 Statement in Support of Claim, 
the veteran asserted that symptomatic residuals of his left 
foot injury have caused him to favor his left side, producing 
an altered gait which has resulted in low back problems.  If 
the issue of service connection for residuals of a left foot 
injury is resolved in the veteran's favor, his claim for 
service connection for low back disability as secondary to a 
service connected left foot disability must be addressed and 
adjudicative action taken.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  including the provision 
of a medical examination and medical opinion, unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement."  This law must be 
applied to all pending appeals.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim, including the 
provision of a medical examination and medical opinion, 
unless "no reasonable possibility exists that such 
assistance will aid in the establishment of entitlement."  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  The Board 
finds that the RO has not complied with its statutory 
obligation of notification to the claimant of required 
information and evidence, or its duty to assist a claimant in 
obtaining all evidence necessary to substantiate his claim. 

The appellant is hereby informed that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999);  Quarles v. Derwinski,  3 Vet. 
App. 129 (1992).  In addition, the appellant is notified that 
it would be helpful to his claim to submit additional medical 
evidence or opinion which shows inservice injury to his left 
foot, including statements from former service comrades, or 
medical evidence which links or relates his current left foot 
disability to trauma or pathology sustained while on active 
duty.  

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for his left foot 
disability since service separation.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all 

pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the veteran in 
the possession of Drs. Max E. Byrkit and 
Jill Cicarelli, whose addresses appear in 
the record.  

2.  The RO should ask the National 
Personnel Records Center (NPRC) to make a 
further search for additional service 
medical records of the veteran, 
particularly his service medical records 
for the period from August 1964 to August 
1970.  The RO should further request the 
veteran's complete service administrative 
records (DA-20 and 201 file), and request 
"morning reports" or similar records of 
the veteran's unit covering the 
approximate date of the veteran's 
inservice injury from the National 
Archives and Records Administration 
(NARA).   

3.  The RO should obtain the actual X-ray 
film taken of the veteran's left foot on 
VA outpatient examination and treatment 
at the VAMC, Martinsburg, West Virginia, 
in July 1990, and associate that film 
with the claims folder.

4.  Thereafter, the RO should arrange for 
special VA orthopedic and neurologic 
examinations of the veteran by 
appropriate specialists to determine the 
nature, extent and etiology of the any 
left foot disability shown present.  The 
claims folder must be made available to 
the examiners and reviewed prior to the 
examinations.  All necessary and 
appropriate diagnostic tests and 
procedures should be conducted.  The VA 
examiners should review the X-ray film 
taken of the veteran's left 

foot on VA outpatient examination and 
treatment at the VAMC, Martinsburg, West 
Virginia, in July 1990, and state their 
findings and conclusions based upon such 
review.  The examining physicians should 
specifically address matters of weakened 
movement, excess fatigability, 
incoordination, impaired weight-bearing, 
and loss of function due to pain on use 
or during flare-ups, as provided by 
38 C.F.R. Part 4, §§ 4.40, 4.45, and 
4.59.  The examining physicians should 
each be asked to state their opinions, 
with complete rationale, as to whether it 
is at least as likely as not that any 
left foot disability found present was 
caused or worsened by the veteran's 
claimed inservice left foot injury.  A 
complete rationale for all opinions 
expressed must be provided.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, of if the 
examiners fail to affirmatively indicate 
that they reviewed the veteran's claims 
folder, or if any requested opinions are 
not provided, appropriate corrective 
action should be implemented prior to 
returning the case to the Board.  

6.  The RO must notify the appellant in 
writing that he has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999);  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992).  



7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  
Thereafter, the RO should undertake any 
other indicated development and 
readjudicate the issue of entitlement to 
service connection for a left foot 
disability, including post-traumatic 
arthritis.  

If the benefit sought on appeal remains denied, the appellant 
and his representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



Under  38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



